Exhibit 3.2 TWO RIVER BANCORP A New Jersey Corporation BY-LAWS As amended on June 28, 2013 Article I SHAREHOLDERS Section 1. Annual Meetings of Shareholders. An annual meeting of the shareholders of Two River Bancorp (the “Corporation”), for the election of directors and for the transaction of other business properly before the meeting, shall be held in each year, on the date and at the time and place, as shall be fixed from time to time by the Board of Directors (the “Board”). Section 2. Special Meetings of Shareholders. Special meetings of the shareholders, except where otherwise provided by law or the Corporation’s by-laws (the “By-laws”), may be called to be held on the date and at the time and place fixed by the Board, the Chairman of the Board (the “Chairman”) or the President and shall be held at such times and at such places either within or without the State of New Jersey as fixed by the Board, the Chairman or the President. Section 3. Notices of Meetings of Shareholders. Notice of annual and special meetings of shareholders shall be given, not less than 10 nor more than 60 days before the meeting, to each shareholder of record entitled to vote at the meeting, setting forth the date, time, place, and purpose or purposes of the meeting.The notice shall be given by mail or any other method permitted by law to each shareholder of record entitled to vote at the meeting, directed to the shareholder at the shareholder’s address as it appears on the stock books of the Corporation.No business may be transacted at an annual or special meeting of shareholders other than business that is specified in the notice thereof. Section 4. Quorum. Unless otherwise provided by law or by the Corporation’s certificate of incorporation (the “Certificate of Incorporation”), the holders of shares entitled to cast a majority of the votes at a meeting of shareholders shall constitute a quorum at the meeting.Any action, other than the election of directors, shall be authorized by a majority of the votes cast at the meeting by the holders of shares entitled to vote thereon, unless a greater plurality is required by law or the Certificate of Incorporation.Less than a quorum may adjourn the meeting.No notice of an adjournment of the meeting shall be necessary if the Board does not fix a new record date for the adjourned meeting and if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken and if at the adjourned meeting only such business is transacted as might have been transacted at the original meeting. 1 Section 5. Qualifications of Voters. At each meeting of the shareholders, each holder of record of each outstanding share of common stock of the Corporation shall be entitled to one vote on each matter submitted to a vote.The Board may fix in advance a date not less than 10 nor more than 60 days preceding the date of any meeting of shareholders and not exceeding 60 days preceding the date for the payment of any dividend, or for the allotment of any rights, or for the purpose of any other action, as a record date for the determination of shareholders entitled to notice of and to vote at the meeting or to express consent to or dissent from any proposal without a meeting, or for the purpose of determining shareholders entitled to receive payment of any dividend or allotment of any right, or for the purpose of any other action.In each case only shareholders of record at the close of business on the date so fixed shall be entitled to notice of and to vote at such meeting or to consent to or dissent from any proposal without a meeting, or to receive payment of a dividend or allotment of rights or take any other action, as the case may be, notwithstanding any transfer of any shares on the books of the Corporation after the record date. Section 6. Voting. The vote for the election of directors and the vote on any question before the meeting may be taken by ballot and shall be taken by ballot if requested at the meeting by a shareholder entitled to vote at the meeting.Each ballot shall state the name of the shareholder voting, if the shareholder is voting in person, or if voting by proxy, then the name of the proxy and the number of votes cast by the ballot.A shareholder may vote either in person or by proxy. Section 7. Selection of Inspectors. The Board may, in advance of any meeting of shareholders, appoint one or more inspectors to act at the meeting or any adjournment thereof.If inspectors are not so appointed, or if any inspector fails to qualify, appear or act and the vacancy is not filled by the Board in advance of the meeting, the person presiding at the meeting may, and on the request at the meeting of any shareholder entitled to vote at the meeting shall, make such appointment.No person shall be elected a director at a meeting at which the person has served as an inspector. Section 8. Duties of Inspectors. The inspectors shall determine the number and voting power of shares outstanding, the number of shares represented at the meeting, the existence of a quorum, and the validity and effect of proxies.The inspectors shall receive votes or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes or consents, determine the result, and do any acts proper to conduct the election or vote with fairness to all shareholders.In determining the number of shares outstanding, the inspectors may rely on reports of the Treasurer or transfer agent.In determining the voting power of each share, the inspectors may rely on reports of the Secretary.In determining the results of any voting, the inspectors may rely on the reports of the Secretary as to the vote required to take any action or the vote required in an election. 2 Section 9. Advance Notice of Shareholder Nominees for Director and Other Shareholder Proposals. (a)In addition to any other requirements under the By-laws, the Certificate of Incorporation or applicable laws, only matters properly brought before any annual or special meeting of shareholders of the Corporation in compliance with the procedures set forth in this Section9 shall be considered at such meeting. (b)For any matter to be properly brought before any meeting of shareholders, the matter must be specified in the notice of meeting given by the Corporation. (c)A shareholder desiring to bring a proposal before an annual meeting of shareholders (other than to nominate a director of the Corporation) shall deliver to the Secretary, the following:(i)a request for inclusion of the proposal in the notice of meeting, (ii)the text of the proposal(s) the shareholder intends to present at the meeting and, at the option of the shareholder, a brief explanation of why the shareholder favors the proposal(s), (iii)the shareholder’s name and address, (iv)the number and class of all shares of each class of stock of the Corporation owned of record and beneficially (pursuant to Rules13d-3 and 13d-5 under the Exchange Act) by the shareholder and (v)any material interest of the shareholder (other than as a shareholder) in the proposal. (d)A shareholder desiring to nominate a person(s) for election as director of the Corporation at an annual meeting shall deliver to the Secretary, the following:(i)the name of the person(s) to be nominated, (ii)the number and class of all shares of each class of stock of the Corporation owned of record and beneficially by each nominee, as reported to the shareholder by the nominee(s), (iii)the information regarding each nominee required by paragraphs(a), (e) and (f) of Item401 of RegulationS-K adopted by the Securities and Exchange Commission (or the corresponding provisions of any regulation subsequently adopted by the Securities and Exchange Commission applicable to the Corporation), (iv)each nominee’s signed consent to serve as a director, (v)the proposing shareholder’s name and address and (vi)the number and class of all shares of each class of stock of the Corporation owned of record and beneficially (pursuant to Rules13d-3 and 13d-5 under the Exchange Act) by the shareholder.In addition, the proposing shareholder shall furnish the Corporation with all other information the Corporation may reasonably request to determine whether the nominee would be considered “independent” under the rules and standards applicable to the Corporation. 3 (e)Any request to be delivered pursuant to Section9(c) or Section9(d) must be delivered to the Secretary at the principal office of the Corporation not less than 90 nor more than 120 days prior to the first anniversary date of the annual meeting for the preceding year; provided , however , if and only if the annual meeting is not scheduled to be held within 30 days before or after the first anniversary date, the request shall be given in the manner provided herein by the later of the close of business on (i)the ninetieth day prior the annual meeting date or (ii)the tenth day following the date that the annual meeting date is first publicly disclosed. Notwithstanding anything in this Section9(e) to the contrary, if the number of directors to be elected is increased due to an increase in the number of directors fixed by the Board or a change in the Certificate of Incorporation and either all of the nominees or the size of the increased Board is not publicly disclosed by the Corporation at least 100 days prior to the first anniversary of the preceding year’s annual meeting, a request to be delivered pursuant to Section9(d) shall also be considered timely, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary at the principal executive office of the Corporation not later than the close of business on the tenth day following the first date all of such nominees or the size of the increased Board shall have been publicly disclosed in a press release reported by the Dow Jones News Service, Associated Press or comparable national news service or in a document publicly filed by the Corporation with the Securities and Exchange Commission. (f)A shareholder desiring to call a special meeting pursuant to ArticleI, Section2 of the By-laws shall comply with that section in addition to Section9(b). (g)If a shareholder has submitted a request in compliance with Section9(c) or Section9(f), the Corporation shall include the proposal contained in the request in the Corporation’s notice of meeting sent to shareholders, unless the requested proposal is not a proper action for shareholders to take as determined by the Board after advice from counsel. (h)In no event shall the postponement or adjournment of an annual meeting already publicly noticed, or any announcement of the postponement or adjournment, commence a new period (or extend any time period) for the giving of notice as provided in this Section9. (i)Section9(c) and Section9(f) shall not apply to shareholders’ proposals made pursuant to Rule14a-8 under the Exchange Act.This Section9 shall not apply to the election of directors selected by or pursuant to the provisions of Section5 of the Certificate of Incorporation relating to the rights of the holders of any class or series of stock of the Corporation having a preference, as to dividends or upon liquidation of the Corporation to elect directors under specified circumstances. 4 (j)The Chairman or, in the absence of the Chairman, the Vice Chairman, or in the absence of the Chairman and the Vice Chairman, the Chief Executive Officer, or in the absence of the Chairman, the Vice Chairman and the Chief Executive Officer, the President, or in the absence of the Chairman, the Vice Chairman, the Chief Executive Officer and the President, the Vice-President designated by the Board to perform the duties and exercise the powers of the President, shall preside at any meeting of shareholders and, in addition to making any other determinations appropriate to the conduct of the meeting, shall have the power and duty to determine whether notice of nominees and other matters proposed has been duly given in the manner provided in this Section9 and, if not so given, shall direct and declare at the meeting that such nominees or other matters are not properly before the meeting and shall not be considered. The Board may adopt by resolution the rules, regulations and procedures for the conduct of shareholders’ meetings it shall deem appropriate. Section 10. Procedure for Action by Written Consent; Inspectors and Effectiveness. (a)In order that the Corporation may determine the shareholders entitled to consent to corporate action in writing without a meeting, the Board shall fix a record date, which record date shall not precede the date upon which it adopts the resolution fixing the record date.Any shareholder entitled to vote on an action required or permitted to be taken at a meeting of shareholders who is seeking to have the shareholders authorize or take any such action by written consent shall, by written notice to the Secretary, request the Board to fix a record date.The Board shall promptly, but in no event more than 60 days after the date on which the request is received, adopt a resolution fixing the record date.If no record date has been fixed within the time set forth above, the record date, when no prior action by the Board is required by applicable law, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the Secretary.If no record date has been fixed by the Board and prior action by the Board is required by applicable law, the record date shall be at the close of business on the date on which the Board adopts the resolution taking such prior action.No action by the shareholders with respect to the election of directors (including the filling of any vacancy) may be taken in writing without a meeting. (b)The Board shall fix a date no more than 60 days after the record date on which written consents are to be tabulated (the “Tabulation Date”). (c)Every written consent shall bear the date of signature of each shareholder or person acting by proxy who signs the consent, and in the case of a consent executed by a person acting by proxy, a copy of the proxy shall be attached.No action by written consent shall be effective unless by the Tabulation Date (or in the event the Board fails to set a Tabulation Date, by the date required under applicable law) a written consent or consents (after taking into account any consent revocations) signed by a sufficient number of shareholders to take such action are delivered to the Corporation. (d)Promptly following the receipt of any consents with respect to a proposed corporate action, after taking into account any consent revocations, the Corporation shall promptly engage independent inspectors of elections for the purpose of promptly performing a ministerial review of the validity of the consents and revocations, counting and tabulating the valid consents, making a written report certifying the results thereof promptly following the Tabulation Date, and performing other proper incident duties.Nothing contained in this paragraph shall in any way be construed to suggest or imply that the Board or any shareholder shall not be entitled to contest the validity of any consent or revocation thereof, whether before or after such certification by the independent inspectors, or to take any other action (including, without limitation, the commencement, prosecution or defense of any litigation with respect thereto, and the seeking of injunctive relief in such litigation). 5 Article II DIRECTORS Section 1. Directors and Term of Office. The business and affairs of the Corporation shall be managed by its Board consisting of not less than one nor more than 15 members, who shall hold office until the next annual meeting and until their successors shall have been elected and qualified, unless sooner deceased, resigned or removed.The number of directors shall be determined by a resolution adopted by a majority of the directors then in office.If at any time, except at the annual meeting, the number of directors shall be increased, the additional director or directors may be elected by the board, to hold office until the next annual meeting and until their successors shall have been elected and qualified, unless sooner deceased, resigned or removed. Section 2. Election of Directors. Directors shall be elected at each annual meeting of shareholders.The term of office of each director shall be from the time of election and qualification until the annual meeting of shareholders next succeeding such election and until a successor shall have been elected and shall have qualified, or until the earlier death, resignation or removal of the director. Each director must at all times have his or her principal residence within the State of New Jersey.If at any time a director’s principal residence is not within the State of New Jersey, the director shall resign immediately. Section 3. Vacancies. In the event of a vacancy occurring in the Board, including a vacancy resulting from an increase in the number of directors as provided in Section1 of this ArticleII, and unless the Board determines to reduce the size of the Board to eliminate the vacancy, the vacancy shall be filled by the affirmative vote of a majority of the remaining directors, even though less than a quorum, or by a sole remaining director and the directors so chosen shall hold office until the next succeeding annual meeting of shareholders. Section 4. Compensation. Directors may receive from the Corporation reasonable compensation for their services, including a fixed sum and expenses for attendance at meetings of the Board and at meetings of committees of the Board and/or a fixed annual fee or other type or manner of compensation, as shall be determined from time to time by the Board.A director serving as a Chairman or Vice Chairman of the Board, or of any Committee of the Board, may receive additional compensation for service in such capacity, as shall be determined from time to time by the Board. 6 Section 5. Regular Meetings of Directors. The Board shall by resolution schedule regular Board meetings. Section 6. Notice of Regular Meetings of Directors. No notice shall be required to be given of any regular meeting of the Board except as the Board may require. Section 7. Special Meetings of Directors. Special meetings of the Board may be called at any time by the Chairman or any two directors and may be held at any time and place within or without the State of New Jersey. Section 8. Notice of Special Meetings of Directors. Notice of each special meeting of the Board, stating the day, time, place, and purpose or purposes thereof, shall be given by the Chairman of the Board, the Secretary or any two directors to each director not less than two days by mail or one day by facsimile, telephone (including voice mail) or, electronic mail, prior to the date specified for the meeting.Special meetings of the Board may also be held at any place and time, without notice, if all the directors are either present at the meeting or sign a waiver of notice, either before or after the meeting. Section 9. Quorum. At any meeting of the Board a quorum shall consist of a majority of the total number of directors and, except as otherwise provided by law or the By-laws, a majority of directors at a meeting at which a quorum is present shall decide any question that may come before the meeting.A majority of the directors present at any regular or special meeting, although less than a quorum, may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present.At the adjourned meeting at which a quorum shall be present, any business may be transacted which might have been transacted at the original meeting. Section 10. Action of Directors or Committees Without a Meeting or When Directors are in Separate Places. Any action required or permitted to be taken pursuant to authorization voted at a meeting of the Board or any Board committee may be taken without a meeting if, prior or subsequent to the action, all directors or members of the committee, as the case may be, consent thereto in writing and the written consents are filed with the minutes of the proceedings of the Board or committee.Any or all directors may participate in a meeting of the Board or committee by means of a conference telephone or any means of communication by which all persons participating in the meeting are able to hear each other. 7 Section 11. Common Directorship and Director’s Personal Interest. No contract or other transaction between the Corporation and one or more of its directors, or between the Corporation and any other Corporation, firm or association of any type or kind in which one or more of this Corporation’s directors are directors or are otherwise interested, shall be void or voidable solely by reason of such common directorship or interest, or solely because such director or directors are present at the meeting of the Board or a committee thereof which authorizes or approves the contract or transaction, or solely because the votes of such director or directors are counted for such purpose, if, any one of the following is true:(1)the contract or other transaction is fair and reasonable as to the Corporation at the time it is authorized, approved or ratified; or (2)the fact of the common directorship or interest is disclosed or known to the Board or committee and the Board or committee authorizes, approves or ratifies the contract or transaction by unanimous written consent, providing that at least one director so consenting is disinterested, or by a majority of the directors present at the meeting and also by a majority of the disinterested directors, even though the number of the disinterested directors is less than a quorum; or (3)the fact of the common directorship or interest is disclosed or known to the shareholders and they authorize, approve, or ratify the contract or transaction.Common or interested directors may be counted in determining the presence of a quorum at a Board or committee meeting at which a contract or transaction described in this by-law is authorized, approved or ratified. Article III EXECUTIVE COMMITTEE AND OTHER COMMITTEES Section 1. Establishment of Executive Committee and Other Committees. There may be an Executive Committee, consisting of three or more directors, one of whom shall act as the Chair of the Executive Committee, appointed by the Board and such other committees, consisting of one or more directors, as from time to time established by a majority of the total number of directors the Corporation would have if there were no vacancies (the “Entire Board”).All committee members shall be appointed for the term of one year but shall hold office until their successors are elected and have qualified.Any member of any committee, however, may be removed by the affirmative vote of a majority of the Entire Board.The Board may determine whether any committee shall be composed in part or entirely of directors who are independent of the Corporation.The Board shall make all determinations of whether a director is independent. Section 2. Vacancies. In the event of a vacancy occurring in any committee, the Board, by resolution adopted by a majority of the Entire Board, may fill the vacancy for the unexpired term. 8 Section 3. Powers of Committees. Subject to the limitations and regulations prescribed by law, including the New Jersey Business Corporation Act, or the By-laws or by the Board, the committees established by the Board shall have and may exercise all the authority of the Board, subject to their respective charters, except that no committee may make, alter, or repeal any by-laws, elect any director, remove any director or officer, submit to shareholders any action that requires shareholder approval, or amend or repeal any resolution of the Board establishing such committee or any other resolution of the Board which by its terms may be amended or repealed only by the Board. Section 4. Regular Meetings. The members of the Committee may by resolution schedule regular committee meetings. Section 5. Notice of Regular Meetings. No notice shall be required to be given of any regular meeting of any committee. Section 6. Special Meetings. Special meetings of the Executive Committee may be called at any time by the Chairman, the Chair of the committee, or by any two members of the committee and may be held at any place within or without the State of New Jersey and at any time.Special meetings of any other committee may be called as the committee may determine. Section 7. Notice of Special Meetings. Notice of each special meeting of any committee, stating the meeting time, place, and purpose or purposes, shall be given by the Chair of the committee or by any two members of the committee, or, with respect to the Executive Committee, the Chairman or the Secretary or by any two members of the Executive Committee, to each member of the committee not less than four days by mail or two days by facsimile or telephone (including voice mail) or by electronic mail, prior to the meeting date.Special meetings of any committee may also be held at any place and time, without notice, by unanimous consent of all the committee members or if all the committee members are present at the meeting. Section 8. Quorum. At any committee meeting a majority of the committee members shall constitute a quorum and, except where otherwise provided by law or the By-laws, a majority of committee members at a committee meeting at which a quorum is present shall decide any question that may come before the committee meeting.A majority of the committee members present at any regular or special committee meeting, although less than a quorum, may adjourn the committee meeting from time to time, without notice other than announcement at the meeting, until a quorum is present.At such adjourned committee meeting at which a quorum shall be present, any business may be transacted which might have been transacted at the original committee meeting. 9 Section 9. Committee Charters. Each committee may and, if directed by the Board, shall establish a charter reflecting its function, charge, and responsibilities.The charter shall be prepared by the committee and shall be subject to approval by the Board. Section 10. Committee Reports. Each committee shall report its actions taken at committee meetings to the Board at the next meeting of the Board following the committee meeting unless the committee meeting occurred fewer than two days before the Board Meeting, in which case, the committee report may be made at the second regular Board after the committee meeting. Article IV OFFICERS Section 1. Officers Enumerated. The officers of the Corporation shall be a Chief Executive Officer, a President, one or more Vice-Presidents, a Secretary, a Treasurer, a Controller, and may include one or more Assistant Vice-Presidents, Assistant Secretaries, Assistant Treasurers, and Assistant Controllers, all of whom shall be elected by the Board. One person may hold more than one office.The Board may designate the officers who shall be the chief operating officer, the chief financial officer, and the chief legal officer of the Corporation. Section 2. Other Officers. The Board may by resolution elect other officers, managers, agents, employees, or committees it deems necessary, who shall hold their offices for the terms and shall have the powers and perform the duties as shall be prescribed by the Board or the By-laws.One person may hold more than one office. Section 3. Term of Office. All officers elected by the Board shall be elected for one year terms, but shall hold office until their successors are elected and have qualified.Any officer elected by the Board may be removed at any time by the affirmative vote of majority of the Entire Board. Section 4. Vacancies. If any officer vacancy shall occur, the Board may fill it for the unexpired term. 10 Section 5. Chairman and Vice Chairman of the Board. The Board of Directors shall appoint a Chairman and, if desired a Vice Chairman of the Board.The Chairman or, in his or her absence, the Vice Chairman shall preside at all meetings of the Board and at all meetings of the shareholders and shall perform other duties as directed by the Board.A director’s service as Chairman or Vice Chairman of the Board shall not by itself constitute a director as an officer or employee of the Corporation except as, and solely to the extent, required by applicable law. Section 6. The Chief Executive Officer. The Chief Executive Officer shall have the general powers and duties of supervision and managements of the property and affairs of the Corporation which usually pertain to the office, and shall perform all other duties as directed by the Board.In the absence of the Chairman and Vice Chairman, the Chief Executive Officer shall preside at shareholder meetings and, if a director, Board meetings.In the absence or disability of the Chairman and Vice Chairman, the Chief Executive Officer, if a director, shall perform the duties and exercise the power of the Chairman. Section 7. The President. The President shall have the powers and perform the duties which usually pertain to the office, and shall perform all other duties as directed by the Board or the Chief Executive Officer.In the absence of the Chairman and Vice Chairman and the Chief Executive Officer, the President shall perform the duties and exercise the powers of the Chief Executive Officer and, if a director, the Chairman. Section 8. The Vice-Presidents. Each Vice-President shall have the powers and perform the duties which usually pertain to the office or as the Board, the Chairman, Chief Executive Officer or the President may direct.In the absence or disability of the Chairman and Vice Chairman, Chief Executive Officer and President, the Vice-President designated by the Board shall perform the duties and exercise the powers of the Chief Executive Officer, President and, if a director, the Chairman. Section 9. The Secretary. The Secretary shall issue notices of all meetings of shareholders and of the directors and of the Executive Committee where notices of such meetings are required by law or the By-laws.The Secretary shall keep the minutes of meetings of shareholders and of the Board and of the Executive Committee and shall sign instruments requiring the Secretary’s signature, and shall perform other duties usually pertaining to the office and as the Board or the Chairman or Vice Chairman may direct. 11 Section 10. The Treasurer. The Treasurer shall have the care and custody of all the moneys and securities of the Corporation.The Treasurer shall cause to be entered in books of the Corporation, full and accurate accounts of all moneys received and paid, shall sign instruments requiring the signature of the Treasurer, and shall perform other duties usually pertaining to the office and as the Board or the Chairman or Vice Chairman shall direct. Section 11. The Controller. The Controller shall have the custody and operation of the accounting books and records of the Corporation and shall establish and maintain adequate systems of internal control, disclosure control, and audit to safeguard the assets of the Corporation and shall perform other duties usually pertaining to the office and as the Board and the Chairman or Vice Chairman may direct. Section 12. Assistant Vice-Presidents, Assistant Secretaries, Assistant Treasurers and Assistant Controller. The duties of any Assistant Vice-Presidents, Assistant Secretaries, Assistant Treasurers and Assistant Controller shall be those usually pertaining to their respective offices and as may be properly required of them by the Board or by the officers to whom they report. Article V CAPITAL STOCK Section 1. Certificates for Shares. The shares of common stock of the Corporation shall be represented by certificates, or shall be uncertificated shares that may be evidenced by a book-entry system maintained by the registrar of such stock, or a combination of both.All shares that are represented by certificates shall be issued only in numerical order with or without an alphabetic prefix or suffix.Certificates shall be signed by or bear the facsimile signatures of the Chairman, the President, or one of the Vice-Presidents and the Secretary, the Treasurer, Assistant Secretary or Assistant Treasurer.Certificates shall also be signed by or bear the facsimile signature of one of the transfer agents and of one of the registrars of the Corporation as permitted or required by law. In case any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon any such certificate shall thereafter have ceased to be such officer, transfer agent or registrar before the certificate is issued, it may be issued by the Corporation with the same effect as if the signatory had not ceased to be such at the date of its issue. 12 Section 2. Transfer Agents and Registrars. Transfers of certificated shares, except where otherwise provided by law or the By-laws, shall be made on the books of the Corporation by the shareholder in person or by his attorney duly authorized in writing, pursuant to authority granted by power of attorney duly executed and filed by the holder thereof with one of the transfer agents, upon surrender of the certificate or certificates of the shares and in accordance with the provisions of the Uniform Commercial Code as adopted in New Jersey and as amended from time to time. Transfers of uncertificated shares shall be made upon the receipt of proper transfer instructions from the registered owner of such uncertificated shares. Section 3. Transfer Agents and Registrars. The Board may at any time appoint one or more transfer agents and/or registrars for the transfer and/or registration of shares, and may from time to time by resolution fix and determine the manner in which shares of the Corporation shall be transferred and/or registered. Section 4. Lost, Stolen or Destroyed Certificates. Where a certificate for shares has been lost, apparently destroyed, or wrongfully taken and its owner fails to so notify the Corporation or the transfer agent within a reasonable time after having notice of the fact and the transfer agent or the Corporation registers a transfer of the shares before receiving notification, the owner shall be precluded from asserting against the Corporation any claim for registering the transfer of the shares or any claim to a new certificate. Subject to the foregoing, where the owner of shares claims that the certificate representing the shares has been lost, destroyed, or wrongfully taken, the Corporation shall issue a new certificate in place of the original certificate if the registered owner thereof, or the owner’s legal representative, (a)requests the issue of a new certificate before the Corporation has notice that the certificate has been acquired by a bona fide purchaser; (b)makes proof, in the form as the Corporation prescribes, of ownership and that the certificate has been lost, destroyed or wrongfully taken; (c)files either (i)an assumption of liability by a surety approved by the Corporation under a blanket lost instrument indemnity bond, substantially in the form approved by the Corporation, or (ii)an indemnity bond in the form and with the surety and in the amount (open or specified) as may be approved by the Corporation, indemnifying the Corporation and its transfer agents and registrars against all loss, cost and damage which may arise from issuance of a new certificate in place of the original certificate; and (d)satisfies any other reasonable requirements imposed by the Corporation.Approvals or any requirements pursuant to this section by the Corporation may be granted or imposed by the Chairman, the President, any Vice-President, the Secretary, any Assistant Secretary, or any other officer as authorized by the Board. 13 Article VI DIVIDENDS AND FINANCES Section 1. Dividends. Dividends may be declared by the Board and paid by the Corporation at the times determined by the Board, pursuant to the provisions of the New Jersey Business Corporation Act.Before payment of any dividend or making of any distribution of net profits there may be set aside out of the net profits of the Corporation the sums determined by the Board from time to time, in its absolute discretion, to be proper and for the purposes determined by the Board to be conducive to the interests of the Corporation. Section 2. Finances. All funds of the Corporation not otherwise employed shall be deposited in its name in, and shall be subject to application or withdrawal from, banks, trust companies or other depositories to be selected in accordance with and in the manner and under the conditions authorized by, or pursuant to the authority of, resolutions of the Board.All checks, notes, drafts and other negotiable instruments of the Corporation shall be signed by the officer, officers, agent, agents, employee or employees authorized by, or pursuant to the authority of, resolutions of the Board.No officers, agents, or employees, either singly or together, shall have power to make any check, note, draft, or other negotiable instrument in the name of the Corporation or to bind the Corporation thereby, except as may be authorized in accordance with the provisions of this section. Article VII GENERAL Section 1. Form of Seal. The seal of the Corporation shall be in such form as shall be approved from time to time by the Board.The seal may be an impression, a drawing or a facsimile thereof as determined from time to time by the Board.The Corporation may use the seal by causing it or a facsimile to be affixed, impressed or reproduced in any manner. Section 2. Indemnification of Directors, Officers and Employees. (a)The Corporation shall indemnify and hold harmless against all liabilities any person who is or was a director or officer, including the director’s or officer’s estate (an “Indemnitee”), who is or was a party to or threatened to be made a party to any action, suit or proceeding, whether civil, criminal, administrative, investigative or otherwise in respect of any past, present or future matter, including any action suit or proceeding by or in the right of the Corporation (an “Action”), by reason of the fact that the Indemnitee is or was serving as a director, officer, employee or agent of the Corporation or is or was serving at the request of the Corporation as a director, officer, trustee, employee or agent of any other enterprise; provided, however, that the Corporation shall not indemnify an Indemnitee if a judgment or other final adjudication adverse to the Indemnitee establishes that the Indemnitee’s acts or omissions (i)were acts or omissions that the Indemnitee knew or believed to be contrary to the best interests of the Corporation or shareholders in connection with a matter to which he had a material conflict of interest, (ii)were not in good faith or involved a knowing violation of law, or (iii)resulted in receipt by such person of an improper personal benefit. 14 Subject to the receipt by the Corporation of an undertaking by the Indemnitee to repay Expenses if there shall be a judgment or other final adjudication that the Indemnitee is not entitled to receive reimbursement of Expenses from the Corporation, the Corporation shall pay or reimburse within 20 days following the later of (A)the receipt of such undertaking, and (B)receipt of a demand from the Indemnitee for payment or reimbursement of Expenses, in advance of final disposition or otherwise, to the full extent authorized or permitted by law, Expenses as incurred by the Indemnitee in defending any actual or threatened Action by reason of the fact that the Indemnitee is or was serving as a director, officer, employee or agent of the Corporation or is or was serving at the request of the Corporation as a director, officer, trustee, employee or agent of any other enterprise; provided, however, the Corporation shall not be required hereunder to further pay or reimburse Expenses and, if requested by the Corporation, shall be entitled to repayment of Expenses from the Indemnitee following any plea formally entered by or formal written admission by the Indemnitee in the Action for which the Indemnitee has sought payment or reimbursement of Expenses or indemnification that the Indemnitee has committed such acts or omissions establishing that the Indemnitee is not entitled to indemnification pursuant to this Section2(a). The Indemnitee shall be entitled to be paid or reimbursed for Expenses incurred in any Action to obtain indemnification or payment or reimbursement of Expenses under this Section2(a) on the same terms, conditions and limitations as the Indemnitee is entitled to Expenses under the previous sentence.The Corporation shall not be obligated under this Section2(a) to provide any indemnification or any payment or reimbursement of Expenses to an Indemnitee in connection with an Action (or part thereof) initiated by the Indemnitee unless the Board has authorized or consented to the Action (or part thereof) in a resolution adopted by the Board.For the purposes of this ArticleVII, “Expenses” shall include, without limitation, all reasonable fees, costs and expenses, including without limitation, attorneys’ fees, retainers, court costs, transcript costs, fees of experts, witness fees, travel expenses, duplicating costs, printing and binding costs, telephone charges, postage, delivery service fees, and all other disbursements or expenses of the types customarily incurred in connection with prosecuting, defending, preparing to prosecute or defend, or investigating an Action, including any Action to obtain indemnification or payment or reimbursement of Expenses. (b)To the extent authorized from time to time by the Board and subject to any terms and conditions thereof, the Corporation may, to the full extent authorized or permitted by law, advance Expenses and indemnify and hold harmless against liabilities any person not covered by this Section2(a), including the person’s estate (an “Employee Indemnitee”), who is or was an employee or agent of this Corporation, or who is or was serving at the request of the Corporation as a director, officer, trustee, employee or agent of any other enterprise, or the legal representative of any such person, and who is or was a party to or threatened to be made a party to any Action by reason of the fact that the Employee Indemnitee is or was serving in any of the foregoing capacities. 15 Section 3. Non-Exclusivity of Indemnification Rights. The right of an Indemnitee or Employee Indemnitee to indemnification and payment or reimbursement of Expenses by the Corporation under Section2 of this ArticleVII shall be in addition to, and not in lieu of, any statutory or other right of indemnification or payment, advancement or reimbursement of Expenses provided to any Indemnitee or Employee Indemnitee.No amendment of this ArticleVII shall impair the rights of any person arising at any time with respect to events occurring prior to such amendment. Article VIII AMENDMENTS Except as may otherwise be required by law or by the Certificate of Incorporation, the By-laws may be amended, altered, or repealed, in whole or in part, by the affirmative vote of a majority of the directors then in office. Any proposal to amend or repeal the By-laws or to adopt new by-laws shall be stated in the notice of the meeting of the Board or of the shareholders, as the case may be, unless, in the case of amendment by the Board, all of the directors then in office are present at such meeting. 16
